DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 08/13/2020.
Claims 1-20 are rejected.
Claims 1-20 are pending.

Drawings
The Drawings filed on 08/13/2020 are acceptable for examination purposes.

Specification
The Specification filed on 08/13/2020 is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining one or more conviction scores for the one or more particular data elements”, “determining for each of the one or more particular data elements, one or more conviction scores, wherein determining one or more conviction scores for the 
Claim 2 recites an additional step of “determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is above the second threshold”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 3 recites an additional step of “determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is below the second threshold”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 4 recites an additional step of “determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is above the second threshold”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 5 recites an additional step of “determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is below the second threshold”. The additional step does not amount to 
Claim 6 recites additional steps of “determining a number of data elements to exclude in the computer-based reasoning model to reduce the computer-based reasoning model to a particular size”, “determining a subset of data elements to exclude in the computer-based reasoning model based at least in part on the one or more conviction scores for data elements in the computer-based reasoning model”, and “excluding the subset of data elements from the computer-based reasoning model to reduce the size of the computer-based reasoning model to the particular size”. The additional steps do not amount to significantly more because they are directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The additional step of “receiving a request to reduce the computer-based reasoning model to a particular size” is directed to receiving or transmitting data over a network, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 7 recites additional steps of “initially receiving the one or more particular data elements as part of training for the computer-based reasoning model”, “in response to determining that the one or more conviction scores meet the inclusion condition, sending an indication to a trainer associated with the training for the computer-based reasoning model to continue to train related to the one or more particular data elements”, and “in response to determining that the one or more conviction scores meet the exclusion condition, sending the indication to the trainer associated with the training for the computer-based reasoning model that training is no longer needed related to the one or more particular data elements” are directed to receiving or transmitting data over a network, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim 9 recites an additional step of “removing one or more cases associated with the determined action from the computer-based reasoning model”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The additional step of “receiving an indication that there was an anomaly associated with the determined action” is directed to receiving or transmitting data over a network, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 10 recites an additional step of “continuing to determine the one or more conviction scores for new cases and including or excluding those cases based on whether the one or more conviction scores meet the inclusivity conditions until a termination condition for inclusion or exclusion is met”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.


Claim 12 recites an additional step of “determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is above the second threshold”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 13 recites an additional step of “determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is below the second threshold”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 14 recites an additional step of “determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is above the second threshold”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.

Claim 16 recites additional steps of “determining a number of data elements to exclude in the computer-based reasoning model to reduce the computer-based reasoning model to a particular size”, “determining a subset of data elements to exclude in the computer-based reasoning model based at least in part on the one or more conviction scores for data elements in the computer-based reasoning model”, and “excluding the subset of data elements from the computer-based reasoning model to reduce the size of the computer-based reasoning model to the particular size”. The additional steps do not amount to significantly more because they are directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The additional step of “receiving a request to reduce the computer-based reasoning model to a particular size” is directed to receiving or transmitting data over a network, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim 17 recites additional steps of “initially receiving the one or more particular data elements as part of training for the computer-based reasoning model”, “in response to determining that the one or more conviction scores meet the inclusion condition, sending an indication to a trainer associated with the training for the computer-based reasoning model to continue to train related to the one or more particular data elements”, and “in response to determining that the one or more conviction scores meet the exclusion condition, sending the indication to the trainer associated with the training for the computer-based reasoning model that training is no longer needed related to the one or more particular data elements” are directed to receiving or transmitting data over a network, which are well-
Claim 18 recites an additional step of “determining the action to take based on comparing the current context to contexts associated with cases in the computer-based reasoning model”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The additional step of “receiving a request for an action to take in a current context” is directed to receiving or transmitting data over a network, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). The additional limitation of “responding to the request for the action to take with the determined action” is merely an instruction to apply an exception, see MPEP § 2106.05(f).
Claim 19 recites an additional step of “removing one or more cases associated with the determined action from the computer-based reasoning model”. The additional step does not amount to significantly more because it is directed to the abstract idea of a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The additional step of “receiving an indication that there was an anomaly associated with the determined action” is directed to receiving or transmitting data over a network, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining one or more conviction scores for the one or more particular data elements”, “determining for each of the one or more particular data elements, one or more conviction scores, wherein determining one or more conviction scores for the one or more particular data elements comprises determining a familiarity conviction score for the one 

Double Patenting - US 10817750 B2
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5-11, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 10 of U.S. Patent No. US 10817750 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Examiner notes that the “distance contribution score” of the Instant Application corresponds to the “prediction conviction score” of US 10817750 B2. Examiner notes that the method of U.S. Patent No. US 10817750 B2 can be implemented by a system or stored in a non-transitory computer readable medium.
Instant Application
US 10817750 B2
Claim 1. A method comprising:
receiving a request to determine whether to one or more particular data elements in a
computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:

conviction scores, wherein determining one or more conviction scores for
the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;
determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:

reasoning model when the inclusivity conditions comprise an inclusion
condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data
elements meet the inclusion condition when the distance contribution score is
beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising:
receiving, at one or more computing devices, a request to
determine whether to include one or more particular
data elements in a computer-based reasoning model;
determining, at the one or more computing devices, one or

data elements, wherein:
determining the one or more conviction scores for the
one or more particular data elements comprises
determining, for each of the one or more particular
data elements, a familiarity conviction score or a
prediction conviction score,
a familiarity conv1ct10n score is a measure of how
much the one or more particular data elements distort
a model, and
a prediction conviction score is a measure of information
required to describe a position of the one or
more particular data elements relative to existing
data elements;
determining, at the one or more computing devices,
whether the one or more conviction scores meet one or

in response to determining that the one or more conviction
scores meet the one or more inclusivity conditions:
including the one or more particular data elements in
the computer-based reasoning model when the inclusivity
conditions comprise an inclusion condition;
excluding the one or more particular data elements in
the computer-based reasoning model when the inclusivity
conditions comprise an exclusion condition;
causing, with a control system, control of a controllable
system with the computer-based reasoning model,
wherein determining one or more conviction scores for
the one or more particular data elements comprises

or more particular data elements and determining the
familiarity conviction score for the one or more particular data elements,
wherein determining whether the one or more conviction
scores meet the inclusivity conditions comprises determining
that the one or more particular data elements
meet the inclusion condition when the prediction conviction score is above a first threshold and the familiarity
conviction score is below a second threshold,
wherein the method is performed on one or more computing
devices.
Claim 5
Claim 1
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 10
Claim 11. A system for executing instructions, wherein said instructions are instructions which,
when executed by one or more computing devices, cause performance of a process including:
receiving a request to determine whether to one or more particular data elements in a
computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:
determining for each of the one or more particular data elements, one or more
conviction scores, wherein determining one or more conviction scores for
the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;

the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;
determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:
including the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an inclusion
condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;

reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data
elements meet the inclusion condition when the distance contribution score is
beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising:
receiving, at one or more computing devices, a request to
determine whether to include one or more particular
data elements in a computer-based reasoning model;
determining, at the one or more computing devices, one or
more conviction scores for the one or more particular
data elements, wherein:
determining the one or more conviction scores for the
one or more particular data elements comprises
determining, for each of the one or more particular
data elements, a familiarity conviction score or a
prediction conviction score,
a familiarity conv1ct10n score is a measure of how
much the one or more particular data elements distort

a prediction conviction score is a measure of information
required to describe a position of the one or
more particular data elements relative to existing
data elements;
determining, at the one or more computing devices,
whether the one or more conviction scores meet one or
more inclusivity conditions;
in response to determining that the one or more conviction
scores meet the one or more inclusivity conditions:
including the one or more particular data elements in
the computer-based reasoning model when the inclusivity
conditions comprise an inclusion condition;
excluding the one or more particular data elements in
the computer-based reasoning model when the inclusivity

causing, with a control system, control of a controllable
system with the computer-based reasoning model,
wherein determining one or more conviction scores for
the one or more particular data elements comprises
determining the prediction conviction score for the one
or more particular data elements and determining the
familiarity conviction score for the one or more particular data elements,
wherein determining whether the one or more conviction
scores meet the inclusivity conditions comprises determining
that the one or more particular data elements
meet the inclusion condition when the prediction conviction score is above a first threshold and the familiarity
conviction score is below a second threshold,

devices.
Claim 15
Claim 1
Claim 16
Claim 5
Claim 17
Claim 6
Claim 18
Claim 7
Claim 19
Claim 8
Claim 20. A non-transitory computer readable medium storing instructions which, when executed
by one or more computing devices, cause the one or more computing devices to perform a
process of:
receiving a request to determine whether to one or more particular data elements in a
computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:
determining for each of the one or more particular data elements, one or more

the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;
determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:
including the one or more particular data elements in the computer-based

condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data
elements meet the inclusion condition when the distance contribution score is
beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising:
receiving, at one or more computing devices, a request to
determine whether to include one or more particular
data elements in a computer-based reasoning model;
determining, at the one or more computing devices, one or
more conviction scores for the one or more particular
data elements, wherein:
determining the one or more conviction scores for the
one or more particular data elements comprises

data elements, a familiarity conviction score or a
prediction conviction score,
a familiarity conv1ct10n score is a measure of how
much the one or more particular data elements distort
a model, and
a prediction conviction score is a measure of information
required to describe a position of the one or
more particular data elements relative to existing
data elements;
determining, at the one or more computing devices,
whether the one or more conviction scores meet one or
more inclusivity conditions;
in response to determining that the one or more conviction
scores meet the one or more inclusivity conditions:

the computer-based reasoning model when the inclusivity
conditions comprise an inclusion condition;
excluding the one or more particular data elements in
the computer-based reasoning model when the inclusivity
conditions comprise an exclusion condition;
causing, with a control system, control of a controllable
system with the computer-based reasoning model,
wherein determining one or more conviction scores for
the one or more particular data elements comprises
determining the prediction conviction score for the one
or more particular data elements and determining the
familiarity conviction score for the one or more particular data elements,

scores meet the inclusivity conditions comprises determining
that the one or more particular data elements
meet the inclusion condition when the prediction conviction score is above a first threshold and the familiarity
conviction score is below a second threshold,
wherein the method is performed on one or more computing
devices.


Double Patenting - US 10816980 B2
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-11, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 10 of U.S. Patent No. US 10816980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Examiner notes that the “distance contribution score” of the Instant Application corresponds to the “prediction conviction score” of US 10816980 B2. Examiner notes that the method of U.S. Patent No. US 10816980 B2 can be implemented by a system or stored in a non-transitory computer readable medium.
Instant Application
US 10816980 B2
Claim 1. A method comprising:

computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:
determining for each of the one or more particular data elements, one or more
conviction scores, wherein determining one or more conviction scores for
the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the

determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:
including the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an inclusion
condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data

beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising: 

determine whether to include one or more particular
cases in a computer-based reasoning model, wherein
the training and analysis system executes on one or
more computing devices, and is configured to execute 
training and analysis instructions;
determining, at the training and analysis system, one or
more conviction scores for the one or more particular
cases, wherein:
determining the one or more conviction scores for the 
one or more particular cases comprises determining,
for each of the one or more particular cases,
a familiarity conviction score or a prediction conviction

how much the one or more particular cases distort a 
model, and
a prediction conviction score is a measure of information
required to describe a position of the one or
more particular cases relative to existing cases;
determining, at the training and analysis system, whether 
the one or more conviction scores meet inclusivity
conditions;
in response to determining that the one or more conviction
scores meet the inclusivity conditions:
including the one or more particular cases in the 
computer-based reasoning model when the inclusivity
conditions comprise an inclusion condition;
excluding the one or more particular cases in the
computer-based reasoning model when the inclusivity

causing, with a control system, control of a controllable
system with the computer-based reasoning model,
wherein determining one or more conviction scores for
the one or more particular cases comprises determining
the prediction conviction score for the one or more
particular cases and determining the familiarity conviction
score for the one or more particular cases;
wherein determining whether the one or more conviction
scores meet the inclusivity conditions comprises determining
that the one or more particular cases meet the
inclusion condition when the prediction conviction
score is above a first threshold and the familiarity
conviction score is below a second threshold,

devices.
Claim 5
Claim 1
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 10
Claim 11. A system for executing instructions, wherein said instructions are instructions which,
when executed by one or more computing devices, cause performance of a process including:
receiving a request to determine whether to one or more particular data elements in a
computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:
determining for each of the one or more particular data elements, one or more

the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;
determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:
including the one or more particular data elements in the computer-based

condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data
elements meet the inclusion condition when the distance contribution score is
beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising: 
receiving, at a training and analysis system, a request to
determine whether to include one or more particular
cases in a computer-based reasoning model, wherein
the training and analysis system executes on one or
more computing devices, and is configured to execute 
training and analysis instructions;
determining, at the training and analysis system, one or

cases, wherein:
determining the one or more conviction scores for the 
one or more particular cases comprises determining,
for each of the one or more particular cases,
a familiarity conviction score or a prediction conviction
score, a familiarity conviction score is a measure of
how much the one or more particular cases distort a 
model, and
a prediction conviction score is a measure of information
required to describe a position of the one or
more particular cases relative to existing cases;
determining, at the training and analysis system, whether 
the one or more conviction scores meet inclusivity
conditions;

scores meet the inclusivity conditions:
including the one or more particular cases in the 
computer-based reasoning model when the inclusivity
conditions comprise an inclusion condition;
excluding the one or more particular cases in the
computer-based reasoning model when the inclusivity
conditions is an exclusion condition;
causing, with a control system, control of a controllable
system with the computer-based reasoning model,
wherein determining one or more conviction scores for
the one or more particular cases comprises determining
the prediction conviction score for the one or more
particular cases and determining the familiarity conviction
score for the one or more particular cases;

scores meet the inclusivity conditions comprises determining
that the one or more particular cases meet the
inclusion condition when the prediction conviction
score is above a first threshold and the familiarity
conviction score is below a second threshold,
wherein the method is performed on one or more computing
devices.
Claim 15
Claim 1
Claim 16
Claim 5
Claim 17
Claim 6
Claim 18
Claim 7
Claim 19
Claim 8
Claim 20. A non-transitory computer readable medium storing instructions which, when executed
by one or more computing devices, cause the one or more computing devices to perform a
process of:

computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:
determining for each of the one or more particular data elements, one or more
conviction scores, wherein determining one or more conviction scores for
the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the

determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:
including the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an inclusion
condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data

beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising: 
receiving, at a training and analysis system, a request to
determine whether to include one or more particular

the training and analysis system executes on one or
more computing devices, and is configured to execute 
training and analysis instructions;
determining, at the training and analysis system, one or
more conviction scores for the one or more particular
cases, wherein:
determining the one or more conviction scores for the 
one or more particular cases comprises determining,
for each of the one or more particular cases,
a familiarity conviction score or a prediction conviction
score, a familiarity conviction score is a measure of
how much the one or more particular cases distort a 
model, and

required to describe a position of the one or
more particular cases relative to existing cases;
determining, at the training and analysis system, whether 
the one or more conviction scores meet inclusivity
conditions;
in response to determining that the one or more conviction
scores meet the inclusivity conditions:
including the one or more particular cases in the 
computer-based reasoning model when the inclusivity
conditions comprise an inclusion condition;
excluding the one or more particular cases in the
computer-based reasoning model when the inclusivity
conditions is an exclusion condition;
causing, with a control system, control of a controllable
system with the computer-based reasoning model,

the one or more particular cases comprises determining
the prediction conviction score for the one or more
particular cases and determining the familiarity conviction
score for the one or more particular cases;
wherein determining whether the one or more conviction
scores meet the inclusivity conditions comprises determining
that the one or more particular cases meet the
inclusion condition when the prediction conviction
score is above a first threshold and the familiarity
conviction score is below a second threshold,
wherein the method is performed on one or more computing
devices.


Double Patenting - US 10816981 B2
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 5-8, 11, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8 of U.S. Patent No. US 10816981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Examiner notes that the “distance contribution score” of the Instant Application corresponds to the “feature prediction conviction” of US 10816981 B2. Examiner notes that the method of U.S. Patent No. US 10816981 B2 can be implemented by a system or stored in a non-transitory computer readable medium.
Instant Application
U.S. Patent No. US 10816981 B2
Claim 1. A method comprising:
receiving a request to determine whether to one or more particular data elements in a
computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:
determining for each of the one or more particular data elements, one or more
conviction scores, wherein determining one or more conviction scores for
the one or more particular data elements comprises determining a

and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;
determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:
including the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an inclusion
condition;

reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data
elements meet the inclusion condition when the distance contribution score is
beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising:
receiving, at a training and analysis system, a request to
determine whether to use one or more particular features
of a computer-based reasoning model, wherein
the training and analysis system executes on one or
more computing devices, and is configured to execute
training and analysis instructions;
determining, at the training and analysis system, one or

particular features of the computer-based reasoning
model; wherein:
determining the one or more feature conviction measures
for the one or more particular features comprises
determining one of feature prediction conviction
or feature prediction contribution for the one or
more particular features,
feature prediction contribution is a measure of the 
relative information in the model with a given feature
and without the given feature, and
feature prediction conviction is a measure of expected
information for the given feature;
determine whether the one or more feature conviction 
measures for the one or more particular features meets
inclusivity conditions;

conviction measures for the one or more particular
features meets the inclusivity conditions, including the 
one or more particular features in the computer-based
reasoning model;
in response to determining that the one or more feature
conviction measures meet the inclusivity conditions:
including the one or more particular features in the 
computer-based reasoning model when the inclusivity
conditions comprise an inclusion condition;
excluding the one or more particular features in the
computer-based reasoning model when the inclusivity
conditions comprise an exclusion condition; 

system with the computer-based reasoning model,
wherein determining the one or more feature conviction
measures for the one or more particular features comprises
determining the feature prediction conviction 
and a familiarity conviction for the one or more particular
features,
wherein determining whether the one or more feature
conviction measures for the one or more particular
features meets the inclusivity conditions comprises 
determining whether the feature prediction conviction
for the one or more particular features is above a
particular threshold and whether the familiarity conviction
is below a certain threshold,

condition,
wherein the method is performed on one or more computing
devices.
Claim 5
Claim 1
Claim 6
Claim 6
Claim 7
Claim 8
Claim 8
Claim 3
Claim 11. A system for executing instructions, wherein said instructions are instructions which,
when executed by one or more computing devices, cause performance of a process including:
receiving a request to determine whether to one or more particular data elements in a
computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:

conviction scores, wherein determining one or more conviction scores for
the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;
determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:

reasoning model when the inclusivity conditions comprise an inclusion
condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data
elements meet the inclusion condition when the distance contribution score is
beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising:
receiving, at a training and analysis system, a request to
determine whether to use one or more particular features
of a computer-based reasoning model, wherein
the training and analysis system executes on one or
more computing devices, and is configured to execute
training and analysis instructions;
determining, at the training and analysis system, one or

particular features of the computer-based reasoning
model; wherein:
determining the one or more feature conviction measures
for the one or more particular features comprises
determining one of feature prediction conviction
or feature prediction contribution for the one or
more particular features,
feature prediction contribution is a measure of the 
relative information in the model with a given feature
and without the given feature, and
feature prediction conviction is a measure of expected
information for the given feature;
determine whether the one or more feature conviction 
measures for the one or more particular features meets
inclusivity conditions;

conviction measures for the one or more particular
features meets the inclusivity conditions, including the 
one or more particular features in the computer-based
reasoning model;
in response to determining that the one or more feature
conviction measures meet the inclusivity conditions:
including the one or more particular features in the 
computer-based reasoning model when the inclusivity
conditions comprise an inclusion condition;
excluding the one or more particular features in the
computer-based reasoning model when the inclusivity
conditions comprise an exclusion condition; 

system with the computer-based reasoning model,
wherein determining the one or more feature conviction
measures for the one or more particular features comprises
determining the feature prediction conviction 
and a familiarity conviction for the one or more particular
features,
wherein determining whether the one or more feature
conviction measures for the one or more particular
features meets the inclusivity conditions comprises 
determining whether the feature prediction conviction
for the one or more particular features is above a
particular threshold and whether the familiarity conviction
is below a certain threshold,

condition,
wherein the method is performed on one or more computing
devices.
Claim 15
Claim 1
Claim 16
Claim 6
Claim 17
Claim 8
Claim 18
Claim 3
Claim 20. A non-transitory computer readable medium storing instructions which, when executed
by one or more computing devices, cause the one or more computing devices to perform a
process of:
receiving a request to determine whether to one or more particular data elements in a
computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:

conviction scores, wherein determining one or more conviction scores for
the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;
determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:

reasoning model when the inclusivity conditions comprise an inclusion
condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data
elements meet the inclusion condition when the distance contribution score is
beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising:
receiving, at a training and analysis system, a request to
determine whether to use one or more particular features
of a computer-based reasoning model, wherein
the training and analysis system executes on one or
more computing devices, and is configured to execute
training and analysis instructions;
determining, at the training and analysis system, one or

particular features of the computer-based reasoning
model; wherein:
determining the one or more feature conviction measures
for the one or more particular features comprises
determining one of feature prediction conviction
or feature prediction contribution for the one or
more particular features,
feature prediction contribution is a measure of the 
relative information in the model with a given feature
and without the given feature, and
feature prediction conviction is a measure of expected
information for the given feature;
determine whether the one or more feature conviction 
measures for the one or more particular features meets
inclusivity conditions;

conviction measures for the one or more particular
features meets the inclusivity conditions, including the 
one or more particular features in the computer-based
reasoning model;
in response to determining that the one or more feature
conviction measures meet the inclusivity conditions:
including the one or more particular features in the 
computer-based reasoning model when the inclusivity
conditions comprise an inclusion condition;
excluding the one or more particular features in the
computer-based reasoning model when the inclusivity
conditions comprise an exclusion condition; 

system with the computer-based reasoning model,
wherein determining the one or more feature conviction
measures for the one or more particular features comprises
determining the feature prediction conviction 
and a familiarity conviction for the one or more particular
features,
wherein determining whether the one or more feature
conviction measures for the one or more particular
features meets the inclusivity conditions comprises 
determining whether the feature prediction conviction
for the one or more particular features is above a
particular threshold and whether the familiarity conviction
is below a certain threshold,

condition,
wherein the method is performed on one or more computing
devices.


Double Patenting – 16/992,842
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-9, 11, 13, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8 of copending Application No. 16/992,842. Although the claims at issue are not identical, they are not patentably distinct from each other. Examiner notes that the “distance contribution score” of the Instant Application corresponds to the “feature prediction conviction” of US 10816981 B2. Examiner notes that the method of U.S. Patent No. US 10816981 B2 can be implemented by a system or stored in a non-transitory computer readable medium.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Application No. 16/992,842
Claim 1. A method comprising:
receiving a request to determine whether to one or more particular data elements in a

determining one or more conviction scores for the one or more particular data
elements, wherein:
determining for each of the one or more particular data elements, one or more
conviction scores, wherein determining one or more conviction scores for
the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;

conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:
including the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an inclusion
condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data

beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising:
receiving a request to determine whether one or more

model are anomalous;
determining for each of the one or more particular data
elements, one or more conviction scores, wherein
determining one or more conviction scores for the one
or more particular data elements comprises determining
a familiarity conviction score for the one or more
particular data elements and determining a distance
contribution score for the one or more particular data
elements; wherein:
the familiarity conviction score is a measure of how
much the one or more particular data elements distort
a model, and
the distance contribution score is a locally weighted

nearest neighbors
determining whether the one or more conviction scores
meet one or more anomalousness conditions;
in response to determining that the one or more conviction
scores meet the one or more anomalousness conditions,
sending an alert to a second system that the one or more
particular data elements in the computer-based reasoning
model are anomalous;
wherein determining whether the one or more conviction
scores meet the anomalousness conditions comprises
determining that the one or more particular data elements
meet the anomalousness condition when the
familiarity conviction score is beyond a first threshold

threshold,
wherein the method is performed on one or more computing
devices.
Claim 3
Claim 3
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 11. A system for executing instructions, wherein said instructions are instructions which,
when executed by one or more computing devices, cause performance of a process including:
receiving a request to determine whether to one or more particular data elements in a
computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data

determining for each of the one or more particular data elements, one or more
conviction scores, wherein determining one or more conviction scores for
the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;
determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or

including the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an inclusion
condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data
elements meet the inclusion condition when the distance contribution score is
beyond a first threshold and the familiarity conviction score is beyond a
second threshold,

Claim 1. A method comprising:
receiving a request to determine whether one or more
particular data elements in a computer-based reasoning
model are anomalous;
determining for each of the one or more particular data
elements, one or more conviction scores, wherein

or more particular data elements comprises determining
a familiarity conviction score for the one or more
particular data elements and determining a distance
contribution score for the one or more particular data
elements; wherein:
the familiarity conviction score is a measure of how
much the one or more particular data elements distort
a model, and
the distance contribution score is a locally weighted
expected value of the distance from one point to its
nearest neighbors
determining whether the one or more conviction scores
meet one or more anomalousness conditions;

scores meet the one or more anomalousness conditions,
sending an alert to a second system that the one or more
particular data elements in the computer-based reasoning
model are anomalous;
wherein determining whether the one or more conviction
scores meet the anomalousness conditions comprises
determining that the one or more particular data elements
meet the anomalousness condition when the
familiarity conviction score is beyond a first threshold
and the distance contribution score is beyond a second
threshold,
wherein the method is performed on one or more computing
devices.
Claim 13
Claim 3
Claim 16
Claim 5
Claim 17
Claim 6
Claim 18
Claim 7
Claim 19
Claim 8
Claim 20. A non-transitory computer readable medium storing instructions which, when executed
by one or more computing devices, cause the one or more computing devices to perform a
process of:
receiving a request to determine whether to one or more particular data elements in a
computer-based reasoning model meet inclusivity conditions;
determining one or more conviction scores for the one or more particular data
elements, wherein:
determining for each of the one or more particular data elements, one or more

the one or more particular data elements comprises determining a
familiarity conviction score for the one or more particular data elements
and determining a distance contribution score for the one or more
particular data elements;
wherein:
the familiarity conviction score is a measure of how much the one or more
particular data elements distort a model, and
the distance contribution score is a locally weighted expected value of the
distance from one point to its nearest neighbors;
determining whether the one or more conviction scores meet one or more inclusivity
conditions;
in response to determining that the one or more conviction scores meet the one or
more inclusivity conditions:
including the one or more particular data elements in the computer-based

condition;
excluding the one or more particular data elements in the computer-based
reasoning model when the inclusivity conditions comprise an exclusion
condition;
causing, with a control system, control of a controllable system with the computer-based
reasoning model,
wherein determining whether the one or more conviction scores meet the inclusivity
conditions comprises determining that the one or more particular data
elements meet the inclusion condition when the distance contribution score is
beyond a first threshold and the familiarity conviction score is beyond a
second threshold,
wherein the method is performed on one or more computing devices.
Claim 1. A method comprising:
receiving a request to determine whether one or more
particular data elements in a computer-based reasoning
model are anomalous;
determining for each of the one or more particular data
elements, one or more conviction scores, wherein
determining one or more conviction scores for the one
or more particular data elements comprises determining
a familiarity conviction score for the one or more

contribution score for the one or more particular data
elements; wherein:
the familiarity conviction score is a measure of how
much the one or more particular data elements distort
a model, and
the distance contribution score is a locally weighted
expected value of the distance from one point to its
nearest neighbors
determining whether the one or more conviction scores
meet one or more anomalousness conditions;
in response to determining that the one or more conviction
scores meet the one or more anomalousness conditions,
sending an alert to a second system that the one or more

model are anomalous;
wherein determining whether the one or more conviction
scores meet the anomalousness conditions comprises
determining that the one or more particular data elements
meet the anomalousness condition when the
familiarity conviction score is beyond a first threshold
and the distance contribution score is beyond a second
threshold,
wherein the method is performed on one or more computing
devices.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gil Arditi (hereinafter Arditi) US 20190147331 A1 in view of Rosenberg et al. (hereinafter Rosenbergs) Semi-Supervised Self-Training of Object Detection Models.
In reference to claim 1. Arditi teaches a method comprising:
“receiving a request to determine whether to one or more particular data elements in a computer-based reasoning model meet inclusivity conditions” (Arditi in at least ¶ [0020], ¶ [0055], ¶ [0057], and ¶ [0065] “supervised machine-learning is used to train the machine-learning model, the training data set may include a large number of training samples (e.g., thousands or millions) gathered from various sources (e.g., data-gathering vehicles with different sensor configurations, equipment, etc.). In particular embodiments, each training sample maybe associated with an instance of data captured by a data-gathering vehicle at a particular location” and “instance-based algorithms (e.g., k-Nearest Neighbor) […] The machine-learning models may be trained using any suitable training algorithm, including supervised learning based on labeled training data, unsupervised learning based on 
“determining one or more conviction scores for the one or more particular data elements” (Arditi ¶ [0037] and ¶ [0047] disclose the confidence scores), 
“determining whether the one or more conviction scores meet one or more inclusivity conditions” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”);
in response to determining that the one or more conviction scores meet the one or more inclusivity conditions:
“including the one or more particular data elements in the computer-based reasoning model when the inclusivity conditions comprise an inclusion condition” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold);
“excluding the one or more particular data elements in the computer-based reasoning model when the inclusivity conditions comprise an exclusion condition” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold);
“causing, with a control system, control of a controllable system with the computer-based reasoning model” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions
“wherein determining whether the one or more conviction scores meet the inclusivity conditions comprises determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond a first threshold and the familiarity conviction score is beyond a second threshold” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold),
“wherein the method is performed on one or more computing devices” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions”).

Arditi does not explicitly disclose:
wherein:
“determining for each of the one or more particular data elements, one or more conviction scores, wherein determining one or more conviction scores for the one or more particular data elements comprises determining a familiarity conviction score for the one or more particular data elements and determining a distance contribution score for the one or more particular data elements”;
wherein:
“the familiarity conviction score is a measure of how much the one or more particular data elements distort a model, and the distance contribution score is a locally weighted expected value of the distance from one point to its nearest neighbors”;
However, Rosenberg discloses:
wherein:
“determining for each of the one or more particular data elements, one or more conviction scores, wherein determining one or more conviction scores for the one or more particular data elements comprises determining a familiarity conviction score for the one or more particular data elements and determining a distance contribution score for the one or more particular data elements” (Rosenberg in at least § 2.4 discloses the 2 selection metrics that correspond to a familiarity conviction score and a distance contribution score. “The first selection metric, termed confidence selection metric, is computed at every iteration by applying the detector trained from the current set of la be led data to the weakly la be led set. The detection with the highest detection confidence are selected and added to the training set. The second selection metric, termed MSE selection metric is calculated for each weakly labeled example by evaluating the distance between the 
wherein:
“the familiarity conviction score is a measure of how much the one or more particular data elements distort a model, and the distance contribution score is a locally weighted expected value of the distance from one point to its nearest neighbors” (Rosenberg in at least § 2.4 discloses the 2 selection metrics that correspond to a familiarity conviction score and a distance contribution score. “The first selection metric, termed confidence selection metric, is computed at every iteration by applying the detector trained from the current set of la be led data to the weakly la be led set. The detection with the highest detection confidence are selected and added to the training set. The second selection metric, termed MSE selection metric is calculated for each weakly labeled example by evaluating the distance between the corresponding image window and all of the other templates in the training data (including the original labeled examples and the weakly labeled examples added in prior iterations)”. Examiner notes that the first metric corresponds to the familiarity conviction score, and the second metric corresponds to the distance contribution score);
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Arditi and Rosenberg. Arditi teaches machine-learning models trained 

In reference to claim 6. Arditi and Rosenberg teach the method of claim 1 (as mentioned above), wherein receiving the request comprises:
Arditi further discloses:
“receiving a request to reduce the computer-based reasoning model to a particular size” (Arditi in at least ¶ [0017] and ¶ [0019] “Since data from every data-gathering vehicle may be mapped to this common space, discrepancies between the data would be reduced or minimized” and “the latent representation 460 may be a vector of values in a latent data space, which may serve as a common space with reduced dimensionality into which different types of data from different data-gathering vehicles may be mapped”);
and the method further comprises:
“determining a number of data elements to exclude in the computer-based reasoning model to reduce the computer-based reasoning model to a particular size” (Arditi in at least ¶ [0039] “the types of data input into the trained machine-learning model may be a subset (including the entire set) of the types of data used to train the model. For example, if a 
“determining a subset of data elements to exclude in the computer-based reasoning model based at least in part on the one or more conviction scores for data elements in the computer-based reasoning model” (Arditi in at least ¶ [0039] “the types of data input into the trained machine-learning model may be a subset (including the entire set) of the types of data used to train the model. For example, if a machine-learning model was trained using only camera data, LiDAR data, radar data, and associated meta data, the model in operation may be used to process the same type of data or a subset thereof”. In at least ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 7 45, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold); and
“excluding the subset of data elements from the computer-based reasoning model to reduce the size of the computer-based reasoning model to the particular size” (Arditi in at least ¶ [0039] “the types of data input into the trained machine-learning model may be a subset (including the entire set) of the types of data used to train the model. For example, if the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold).

In reference to claim 7. Arditi and Rosenberg teach the method of claim 1 (as mentioned above), further comprising:
Arditi further discloses:
“initially receiving the one or more particular data elements as part of training for the computer-based reasoning model” (Arditi in at least ¶ [0020], ¶ [0055], ¶ [0057], and ¶ [0065] “supervised machine-learning is used to train the machine-learning model, the training data set may include a large number of training samples (e.g., thousands or millions) gathered from various sources (e.g., data-gathering vehicles with different sensor configurations, equipment, etc.). In particular embodiments, each training sample may be associated with an instance of data captured by a data-gathering vehicle at a particular location” and “instance-based algorithms (e.g., k-Nearest Neighbor) […] The machine-
“in response to determining that the one or more conviction scores meet the inclusion condition, sending an indication to a trainer associated with the training for the computer-based reasoning model to continue to train related to the one or more particular data elements” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”);
“in response to determining that the one or more conviction scores meet the exclusion condition, sending the indication to the trainer associated with the training for the computer-based reasoning model that training is no longer needed related to the one or more particular data elements” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”).

In reference to claim 8. Arditi and Rosenberg teach the method of claim 1 (as mentioned above), further comprising:
Arditi further discloses:
“receiving a request for an action to take in a current context” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions”);
“determining the action to take based on comparing the current context to contexts associated with cases in the computer-based reasoning model” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions”); and
“responding to the request for the action to take with the determined action” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a controlling the autonomous vehicle's driving and navigation functions”).

In reference to claim 9. Arditi and Rosenberg teach the method of claim 8 (as mentioned above), further comprising:
Arditi further discloses:
“receiving an indication that there was an anomaly associated with the determined action” (Arditi in at least ¶ [0020] and ¶ [0044] “inanimate objects may be detected based on a determination that data gathered at a particular location by different vehicles at different times within a time frame (e.g., 1 minute, 5 minutes, 30 minutes, etc.) consistently include the same new object, which may indicatethatthe object is inanimate and maycontinue to remain in the street. As such, the object may be considered as a hazard, which may warrant the HD map to be updated”);
“removing one or more cases associated with the determined action from the computer-based reasoning model” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold).

In reference to claim 10. Arditi and Rosenberg teach the method of claim 1 (as mentioned above), further comprising:
Arditi further discloses:
“continuing to determine the one or more conviction scores for new cases and including or excluding those cases based on whether the one or more conviction scores meet the inclusivity conditions until a termination condition for inclusion or exclusion is met” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold "At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation". Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold. In at least ¶ [0029] and ¶ [0044] disclose "the machine-learning model may be used to generate HD map data using newly gathered sensor data and any associated metadata and environmental data" and "The HD map guiding the autonomous vehicle 601 driving through may only reflect the world as shown in FIG. 2, and as such the lack of information about the new hazards 620,630 may compromise the safety of the autonomous vehicle").

In reference to claim 11. Arditi teaches a system for executing instructions, wherein said instructions are instructions which, when executed by one or more computing devices (Arditi in at least Fig. 10), cause performance of a process including:
“receiving a request to determine whether to one or more particular data elements in a computer-based reasoning model meet inclusivity conditions” (Arditi in at least ¶ [0020], ¶ [0055], ¶ [0057], and ¶ [0065] “supervised machine-learning is used to train the machine-learning model, the training data set may include a large number of training samples (e.g., thousands or millions) gathered from various sources (e.g., data-gathering vehicles with different sensor configurations, equipment, etc.). In particular embodiments, each training sample maybe associated with an instance of data captured by a data-gathering vehicle at a particular location” and “instance-based algorithms (e.g., k-Nearest Neighbor) […] The machine-learning models may be trained using any suitable training algorithm, including supervised learning based on labeled training data, unsupervised learning based on unlabeled training data, and/or semi-supervised learning based on a mixture of labeled and unlabeled training data”. The instance is the particular case. ¶ [0034] “the system may train the machine-learning model using the training sample”);
“determining one or more conviction scores for the one or more particular data elements” (Arditi ¶ [0037] and ¶ [0047] disclose the confidence scores),
“determining whether the one or more conviction scores meet one or more inclusivity conditions” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”);
in response to determining that the one or more conviction scores meet the one or more inclusivity conditions:
“including the one or more particular data elements in the computer-based reasoning model when the inclusivity conditions comprise an inclusion condition” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold);
“excluding the one or more particular data elements in the computer-based reasoning model when the inclusivity conditions comprise an exclusion condition” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold);
“causing, with a control system, control of a controllable system with the computer-based reasoning model” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions”),
“wherein determining whether the one or more conviction scores meet the inclusivity conditions comprises determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond a first threshold and the familiarity conviction score is beyond a second threshold” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed 
“wherein the method is performed on one or more computing devices” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions”).

Arditi does not explicitly disclose:
wherein:
“determining for each of the one or more particular data elements, one or more conviction scores, wherein determining one or more conviction scores for the one or more particular data elements comprises determining a familiarity conviction score for the one or more particular data elements and determining a distance contribution score for the one or more particular data elements”;
wherein:
“the familiarity conviction score is a measure of how much the one or more particular data elements distort a model, and the distance contribution score is a locally weighted expected value of the distance from one point to its nearest neighbors”;
However, Rosenberg discloses:
wherein:
“determining for each of the one or more particular data elements, one or more conviction scores, wherein determining one or more conviction scores for the one or more particular data elements comprises determining a familiarity conviction score for the one or more particular data elements and determining a distance contribution score for the one or more particular data elements” (Rosenberg in at least § 2.4 discloses the 2 selection metrics that correspond to a familiarity conviction score and a distance contribution score. “The first selection metric, termed confidence selection metric, is computed at every iteration by applying the detector trained from the current set of la be led data to the weakly la be led set. The detection with the highest detection confidence are selected and added to the training set. The second selection metric, termed MSE selection metric is calculated for each weakly labeled example by evaluating the distance between the corresponding image window and all of the other templates in the training data (including the original labeled examples and the weakly labeled examples added in prior iterations)”. Examiner notes that the first metric corresponds to the familiarity conviction score, and the second metric corresponds to the distance contribution score);
wherein:
“the familiarity conviction score is a measure of how much the one or more particular data elements distort a model, and the distance contribution score is a locally weighted expected value of the distance from one point to its nearest neighbors” (Rosenberg in at least § 2.4 discloses the 2 selection metrics that correspond to a familiarity conviction score and a distance contribution score. “The first selection metric, termed confidence selection 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Arditi and Rosenberg. Arditi teaches machine-learning models trained using any suitable training techniques, including using supervised machine learning to learn from la be led training data, unsupervised machine learning to learn from unlabeled training data, and semi-supervised machine learning to learn from both la be led and unlabeled training data. Rosenberg teaches that Semi-supervised training is a means for reducing the effort needed to pre pa re the training set by training the model with a small number of fully labeled examples and an additional set of unlabeled or weakly labeled examples. Rosenberg presents a semi-supervised approach to training object detection systems based on self-training. One of ordinary skill would have motivation to combine Arditi and Rosenberg because semi-supervised training can provide a performance improvement when applied to the object detection problem (Rosenberg§ 1.1).

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gil Arditi (hereinafter Arditi) US 20190147331 A1 in view of Rosenberg et al. (hereinafter Rosenbergs) Semi-.
In reference to claim 2. Arditi and Rosenberg teach the method of claim 1 (as mentioned above), wherein determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond the first threshold and the familiarity conviction score is beyond the second threshold comprises:
Arditi and Rosenberg do not explicitly disclose:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is above the second threshold”.
However, Esener discloses:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is above the second threshold” (Esener in at least § 2.3.4 discloses the feature vector construction “LL (low-low), LH (low-high), HL (high-low), and HH (high-high)”, § 2.4.8discloses the k-nearest neighbors, and § 2.5and Table 3 disclose the evaluation metrics “sensitivity (SNS), specificity (SPC), positive predictive value (PPV), negative predictive value (NPV), false-positive rate (FPR), false negative rate (FNR), false discovery rate (FDR), false omission rate (FOR), and accuracy (ACC)”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Arditi, Rosenberg, and Esener. Arditi teaches machine-learning models trained using any suitable training techniques, including using supervised machine learning to learn from la be led training data, unsupervised machine learning to learn from unlabeled training data, and semi-supervised machine learning to learn from both la be led and unlabeled training data. Rosenberg 

In reference to claim 3. Arditi and Rosenberg teach the method of claim 1 (as mentioned above), wherein determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond the first threshold and the familiarity conviction score is beyond the second threshold comprises:
Arditi and Rosenberg do not explicitly disclose:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is below the second threshold”.
However, Esener discloses:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is below the second threshold” (Esener in at least § 2.3.4 discloses the feature vector construction “LL (low-low), LH (low-high), HL (high-low), and HH (high-high)”, § 2.4.8discloses the k-nearest neighbors, and § 2.5and Table 3 disclose the evaluation metrics “sensitivity (SNS), specificity (SPC), positive predictive value (PPV), negative predictive value (NPV), false-positive rate (FPR), false negative rate (FNR), false discovery rate (FDR), false omission rate (FOR), and accuracy (ACC)”).


In reference to claim 4. Arditi and Rosenberg teach the method of claim 1 (as mentioned above), wherein determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond the first threshold and the familiarity conviction score is beyond the second threshold comprises:
Arditi and Rosenberg do not explicitly disclose:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is above the second threshold”.
However, Esener discloses:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is above the second threshold” (Esener in at least § 2.3.4 discloses the 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Arditi, Rosenberg, and Esener. Arditi teaches machine-learning models trained using any suitable training techniques, including using supervised machine learning to learn from la be led training data, unsupervised machine learning to learn from unlabeled training data, and semi-supervised machine learning to learn from both la be led and unlabeled training data. Rosenberg teaches that Semi-supervised training is a means for reducing the effort needed to pre pa re the training set by training the model with a small number of fully labeled examples and an additional set of unlabeled or weakly labeled examples. Rosenberg presents a semi-supervised approach to training object detection systems based on self-training. Esener teaches the use of k-nearest neighbor for image classification. One of ordinary skill would have motivation to combine Arditi, Rosenberg, and Esener to improve the recognition accuracy for the both two- and three-stage studies (Esener §3).

In reference to claim 5. Arditi and Rosenberg teach the method of claim 1 (as mentioned above), wherein determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond the first threshold and the familiarity conviction score is beyond the second threshold comprises:
Arditi and Rosenberg do not explicitly disclose:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is below the second threshold”.
However, Esener discloses:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is below the second threshold” (Esener in at least § 2.3.4 discloses the feature vector construction “LL (low-low), LH (low-high), HL (high-low), and HH (high-high)”, § 2.4.8discloses the k-nearest neighbors, and § 2.5and Table 3 disclose the evaluation metrics “sensitivity (SNS), specificity (SPC), positive predictive value (PPV), negative predictive value (NPV), false-positive rate (FPR), false negative rate (FNR), false discovery rate (FDR), false omission rate (FOR), and accuracy (ACC)”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Arditi, Rosenberg, and Esener. Arditi teaches machine-learning models trained using any suitable training techniques, including using supervised machine learning to learn from la be led training data, unsupervised machine learning to learn from unlabeled training data, and semi-supervised machine learning to learn from both la be led and unlabeled training data. Rosenberg teaches that Semi-supervised training is a means for reducing the effort needed to pre pa re the training set by training the model with a small number of fully labeled examples and an additional set of unlabeled or weakly labeled examples. Rosenberg presents a semi-supervised approach to training object detection systems based on self-training. Esener teaches the use of k-nearest neighbor for image classification. One of ordinary skill would have motivation to combine Arditi, Rosenberg, and Esener to improve the recognition accuracy for the both two- and three-stage studies (Esener §3).

In reference to claim 12. Arditi and Rosenberg teach the system of claim 11 (as mentioned above), wherein determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond the first threshold and the familiarity conviction score is beyond the second threshold comprises:
Arditi and Rosenberg do not explicitly disclose:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is above the second threshold”.
However, Esener discloses:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is above the second threshold” (Esener in at least § 2.3.4 discloses the feature vector construction “LL (low-low), LH (low-high), HL (high-low), and HH (high-high)”, § 2.4.8discloses the k-nearest neighbors, and § 2.5and Table 3 disclose the evaluation metrics “sensitivity (SNS), specificity (SPC), positive predictive value (PPV), negative predictive value (NPV), false-positive rate (FPR), false negative rate (FNR), false discovery rate (FDR), false omission rate (FOR), and accuracy (ACC)”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Arditi, Rosenberg, and Esener. Arditi teaches machine-learning models trained using any suitable training techniques, including using supervised machine learning to learn from la be led training data, unsupervised machine learning to learn from unlabeled training data, and semi-supervised machine learning to learn from both la be led and unlabeled training data. Rosenberg teaches that Semi-supervised training is a means for reducing the effort needed to pre pa re the training set by training the model with a small number of fully labeled examples and an additional set of 

In reference to claim 13. Arditi and Rosenberg teach the system of claim 11 (as mentioned above), wherein determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond the first threshold and the familiarity conviction score is beyond the second threshold comprises:
Arditi and Rosenberg do not explicitly disclose:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is below the second threshold”.
However, Esener discloses:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is below the first threshold and the familiarity conviction score is below the second threshold” (Esener in at least § 2.3.4 discloses the feature vector construction “LL (low-low), LH (low-high), HL (high-low), and HH (high-high)”, § 2.4.8discloses the k-nearest neighbors, and § 2.5and Table 3 disclose the evaluation metrics “sensitivity (SNS), specificity (SPC), positive predictive value (PPV), negative predictive value (NPV), false-positive rate (FPR), false negative rate (FNR), false discovery rate (FDR), false omission rate (FOR), and accuracy (ACC)”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Arditi, Rosenberg, and Esener. Arditi teaches machine-learning models 

In reference to claim 14. Arditi and Rosenberg teach the system of claim 11 (as mentioned above), wherein determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond the first threshold and the familiarity conviction score is beyond the second threshold comprises:
Arditi and Rosenberg do not explicitly disclose:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is above the second threshold”.
However, Esener discloses:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is above the second threshold” (Esener in at least § 2.3.4 discloses the feature vector construction “LL (low-low), LH (low-high), HL (high-low), and HH (high-high)”, § 2.4.8discloses the k-nearest neighbors, and § 2.5and Table 3 disclose the evaluation 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Arditi, Rosenberg, and Esener. Arditi teaches machine-learning models trained using any suitable training techniques, including using supervised machine learning to learn from la be led training data, unsupervised machine learning to learn from unlabeled training data, and semi-supervised machine learning to learn from both la be led and unlabeled training data. Rosenberg teaches that Semi-supervised training is a means for reducing the effort needed to pre pa re the training set by training the model with a small number of fully labeled examples and an additional set of unlabeled or weakly labeled examples. Rosenberg presents a semi-supervised approach to training object detection systems based on self-training. Esener teaches the use of k-nearest neighbor for image classification. One of ordinary skill would have motivation to combine Arditi, Rosenberg, and Esener to improve the recognition accuracy for the both two- and three-stage studies (Esener §3).

In reference to claim 15. Arditi and Rosenberg teach the system of claim 11 (as mentioned above), wherein determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond the first threshold and the familiarity conviction score is beyond the second threshold comprises:
Arditi and Rosenberg do not explicitly disclose:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is below the second threshold”.
However, Esener discloses:
“determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is above the first threshold and the familiarity conviction score is below the second threshold” (Esener in at least § 2.3.4 discloses the feature vector construction “LL (low-low), LH (low-high), HL (high-low), and HH (high-high)”, § 2.4.8discloses the k-nearest neighbors, and § 2.5and Table 3 disclose the evaluation metrics “sensitivity (SNS), specificity (SPC), positive predictive value (PPV), negative predictive value (NPV), false-positive rate (FPR), false negative rate (FNR), false discovery rate (FDR), false omission rate (FOR), and accuracy (ACC)”).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Arditi, Rosenberg, and Esener. Arditi teaches machine-learning models trained using any suitable training techniques, including using supervised machine learning to learn from la be led training data, unsupervised machine learning to learn from unlabeled training data, and semi-supervised machine learning to learn from both la be led and unlabeled training data. Rosenberg teaches that Semi-supervised training is a means for reducing the effort needed to pre pa re the training set by training the model with a small number of fully labeled examples and an additional set of unlabeled or weakly labeled examples. Rosenberg presents a semi-supervised approach to training object detection systems based on self-training. Esener teaches the use of k-nearest neighbor for image classification. One of ordinary skill would have motivation to combine Arditi, Rosenberg, and Esener to improve the recognition accuracy for the both two- and three-stage studies (Esener §3).

In reference to claim 16. Arditi and Rosenberg teach the system of claim 11 (as mentioned above), wherein receiving the request comprises:
Arditi further discloses:
“receiving a request to reduce the computer-based reasoning model to a particular size” (Arditi in at least ¶ [0017] and ¶ [0019] “Since data from every data-gathering vehicle may be mapped to this common space, discrepancies between the data would be reduced or minimized” and “the latent representation 460 may be a vector of values in a latent data space, which may serve as a common space with reduced dimensionality into which different types of data from different data-gathering vehicles may be mapped”);
and the process further comprises:
“determining a number of data elements to exclude in the computer-based reasoning model to reduce the computer-based reasoning model to a particular size” (Arditi in at least ¶ [0039] “the types of data input into the trained machine-learning model may be a subset (including the entire set) of the types of data used to train the model. For example, if a machine-learning model was trained using only camera data, LiDAR data, radar data, and associated meta data, the model in operation may be used to process the same type of data or a subset thereof”);
“determining a subset of data elements to exclude in the computer-based reasoning model based at least in part on the one or more conviction scores for data elements in the computer-based reasoning model” (Arditi in at least ¶ [0039] “the types of data input into the trained machine-learning model may be a subset (including the entire set) of the types of data used to train the model. For example, if a machine-learning model was trained using only camera data, LiDAR data, radar data, and associated meta data, the model in operation may be used to process the same type of data or a subset thereof”. In at least ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 7 45, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold); and
“excluding the subset of data elements from the computer-based reasoning model to reduce the size of the computer-based reasoning model to the particular size” (Arditi in at least ¶ [0039] “the types of data input into the trained machine-learning model may be a subset (including the entire set) of the types of data used to train the model. For example, if a machine-learning model was trained using only camera data, LiDAR data, radar data, and associated meta data, the model in operation may be used to process the same type of data or a subset thereof”. In at least ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 7 45, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold).

In reference to claim 17. Arditi and Rosenberg teach the system of claim 11 (as mentioned above), the process further comprising:
Arditi further discloses:
“initially receiving the one or more particular data elements as part of training for the computer-based reasoning model” (Arditi in at least ¶ [0020], ¶ [0055], ¶ [0057], and ¶ [0065] “supervised machine-learning is used to train the machine-learning model, the training data set may include a large number of training samples (e.g., thousands or millions) gathered from various sources (e.g., data-gathering vehicles with different sensor configurations, equipment, etc.). In particular embodiments, each training sample may be associated with an instance of data captured by a data-gathering vehicle at a particular location” and “instance-based algorithms (e.g., k-Nearest Neighbor) […] The machine-learning models may be trained using any suitable training algorithm, including supervised learning based on labeled training data, unsupervised learning based on unlabeled training data, and/or semi supervised learning based on a mixture of labeled and unlabeled training data”. The instance is the particular case. ¶ [0034] “the system may train the machine-learning model using the training sample”);
“in response to determining that the one or more conviction scores meet the inclusion condition, sending an indication to a trainer associated with the training for the computer-based reasoning model to continue to train related to the one or more particular data elements” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”);
“in response to determining that the one or more conviction scores meet the exclusion condition, sending the indication to the trainer associated with the training for the computer-based reasoning model that training is no longer needed related to the one or more particular data elements” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”).

In reference to claim 18. Arditi and Rosenberg teach the system of claim 11 (as mentioned above), the process further comprising:
Arditi further discloses:
“receiving a request for an action to take in a current context” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions
“determining the action to take based on comparing the current context to contexts associated with cases in the computer-based reasoning model” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions”); and
“responding to the request for the action to take with the determined action” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions”).

In reference to claim 19. Arditi and Rosenberg teach the system of claim 18 (as mentioned above), the process further comprising:
Arditi further discloses:
“receiving an indication that there was an anomaly associated with the determined action” (Arditi in at least ¶ [0020] and ¶ [0044] “inanimate objects may be detected based on a determination that data gathered at a particular location by different vehicles at different times within a time frame (e.g., 1 minute, 5 minutes, 30 minutes, etc.) consistently include the same new object, which may indicatethatthe object is inanimate and maycontinue to remain in the street. As such, the object may be considered as a hazard, which may warrant the HD map to be updated”);
“removing one or more cases associated with the determined action from the computer-based reasoning model” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold).

In reference to claim 20. Arditi teaches a non-transitory computer readable medium storing instructions which, when executed by one or more computing devices (Arditi in at least Fig. 10), cause the one or more computing devices to perform a process of:
“receiving a request to determine whether to one or more particular data elements in a computer-based reasoning model meet inclusivity conditions” (Arditi in at least ¶ [0020], ¶ [0055], ¶ [0057], and ¶ [0065] “supervised machine-learning is used to train the machine-learning model, the training data set may include a large number of training samples (e.g., thousands or millions) gathered from various sources (e.g., data-gathering vehicles with different sensor configurations, equipment, etc.). In particular embodiments, each training sample maybe associated with an instance of data captured by a data-gathering vehicle at a particular location” and “instance-based algorithms (e.g., k-Nearest Neighbor) […] The machine-learning models may be trained using any suitable training algorithm, including 
“determining one or more conviction scores for the one or more particular data elements” (Arditi ¶ [0037] and ¶ [0047] disclose the confidence scores),
“determining whether the one or more conviction scores meet one or more inclusivity conditions” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”);
in response to determining that the one or more conviction scores meet the one or more inclusivity conditions:
“including the one or more particular data elements in the computer-based reasoning model when the inclusivity conditions comprise an inclusion condition” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold);
“excluding the one or more particular data elements in the computer-based reasoning model when the inclusivity conditions comprise an exclusion condition” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold);
“causing, with a control system, control of a controllable system with the computer-based reasoning model” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous controlling the autonomous vehicle's driving and navigation functions”),
“wherein determining whether the one or more conviction scores meet the inclusivity conditions comprises determining that the one or more particular data elements meet the inclusion condition when the distance contribution score is beyond a first threshold and the familiarity conviction score is beyond a second threshold” (Arditi ¶ [0037] and ¶ [0047] disclose whether the confidence scores meet a threshold “At step 745, if the comparison results in a determination that the detected object(s) exists or is known in the HD map (e.g., the confidence score in the object existing in the map is higher than a threshold), then the system may not perform any map-updating operation and return to obtaining sensor data (e.g., step 710). On the other hand, if the comparison results in a determination that at least one detected object does not exist or is not known in the HD map (e.g., the confidence score in the object existing in the map is lower than a threshold), then the system may proceed with a map-updating operation”. Examiner notes that it is an inclusion when the confidence score meets the threshold and an exclusion when the confidence score does not meet the threshold),
“wherein the method is performed on one or more computing devices” (Arditi in at least ¶ [0052], ¶ [0060], ¶ [0071], and ¶ [0076] “the system 800 may be part of, controlled by, or otherwise associated with a transportation management system that manages a fleet of autonomous vehicles” and “the autonomous vehicle system 850 may include a driving/navigation module 860 for controlling the autonomous vehicle's driving and navigation functions”).

Arditi does not explicitly disclose:
wherein:
“determining for each of the one or more particular data elements, one or more conviction scores, wherein determining one or more conviction scores for the one or more particular data elements comprises determining a familiarity conviction score for the one or more particular data elements and determining a distance contribution score for the one or more particular data elements”;
wherein:
“the familiarity conviction score is a measure of how much the one or more particular data elements distort a model, and the distance contribution score is a locally weighted expected value of the distance from one point to its nearest neighbors”;
However, Rosenberg discloses:
wherein:
“determining for each of the one or more particular data elements, one or more conviction scores, wherein determining one or more conviction scores for the one or more particular data elements comprises determining a familiarity conviction score for the one or more particular data elements and determining a distance contribution score for the one or more particular data elements” (Rosenberg in at least § 2.4 discloses the 2 selection metrics that correspond to a familiarity conviction score and a distance contribution score. “The first selection metric, termed confidence selection metric, is computed at every iteration by applying the detector trained from the current set of la be led data to the weakly la be led set. The detection with the highest detection confidence are selected and added to the training set. The second selection metric, termed MSE selection metric is calculated 
wherein:
“the familiarity conviction score is a measure of how much the one or more particular data elements distort a model, and the distance contribution score is a locally weighted expected value of the distance from one point to its nearest neighbors” (Rosenberg in at least § 2.4 discloses the 2 selection metrics that correspond to a familiarity conviction score and a distance contribution score. “The first selection metric, termed confidence selection metric, is computed at every iteration by applying the detector trained from the current set of la be led data to the weakly la be led set. The detection with the highest detection confidence are selected and added to the training set. The second selection metric, termed MSE selection metric is calculated for each weakly labeled example by evaluating the distance between the corresponding image window and all of the other templates in the training data (including the original labeled examples and the weakly labeled examples added in prior iterations)”. Examiner notes that the first metric corresponds to the familiarity conviction score, and the second metric corresponds to the distance contribution score);


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/VIKER A LAMARDO/Examiner, Art Unit 2126